Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of January 5, 2017 (this
“Amendment”), among SPECTRA ENERGY CAPITAL, LLC, a Delaware limited liability
company (the “Borrower”), SPECTRA ENERGY CORP, a Delaware corporation
(“Parent”), and each Lender (as defined below) party hereto.

Reference is hereby made to (i) the Credit Agreement dated as of November 1,
2013 (the “Credit Agreement,” and as amended by this Amendment, the “Amended
Credit Agreement”), by and among the Borrower, Parent, the lenders from time to
time party thereto (the “Lenders”) and Bank of America, N.A., in its capacity as
administrative agent (the “Agent”), and (ii) the Agreement and Plan of Merger
dated as of September 5, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Merger Agreement”), by and among Parent,
Enbridge Inc. and Sand Merger Sub, Inc., pursuant to which Parent and Enbridge
Inc. (or any subsidiary thereof) may merge (the “Proposed Merger”).

In connection with the Proposed Merger, the Borrower, Parent and the Lenders
wish to amend the Credit Agreement in certain respects, and accordingly, the
parties hereto hereby agree as follows:

Section 1.    Definitions. Except as otherwise defined in this Amendment, terms
defined in the Amended Credit Agreement are used herein as defined therein.

Section 2.    Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 4 of this Amendment, but effective immediately
upon the consummation of the Proposed Merger, the Credit Agreement shall be
amended as follows:

2.01    Definitions.

(a)    Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in the appropriate alphabetical location:

““Enbridge Parent” means Enbridge Inc., a Canadian corporation.

“Merger Agreement” means the Agreement and Plan of Merger dated as of September
5, 2016, as amended, restated, supplemented, or otherwise modified from time to
time, among Parent, Enbridge Parent and Sand Merger Sub, Inc., a Delaware
corporation.

“Proposed Merger” means the proposed merger of Enbridge Parent (or any
Subsidiary thereof) and Parent pursuant to the Merger Agreement.”

(b)    Section 1.01 of the Credit Agreement shall be amended by restating the
definition of “Joint Lead Arrangers” in its entirety to read as follows:

““Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of



--------------------------------------------------------------------------------

its subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and The Bank
of Tokyo-Mitsubishi UFJ, Ltd.”

(c)    Section 1.01 of the Credit Agreement shall be amended to amend the
definition of “FATCA” by replacing the second “and” in the first sentence of the
definition thereof with “, ” and inserting the phrase, “and any
intergovernmental agreement between the United States and another country to
implement such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices officially adopted by a government or
governmental authority pursuant to such intergovernmental agreement” at the end
of such sentence immediately prior to the period.

2.02    Taxes. Section 2.15 of the Credit Agreement shall be amended as follows:

(a)    By adding a new clause (m) at the end of such Section, which reads as
follows:

“(m) For purposes of this Section 2.15, the term “applicable law” includes
FATCA.”

(b)    By adding a new clause (n) at the end of such Section, which reads as
follows:

“(n)    For purposes of determining withholding taxes imposed under FATCA, the
Borrower, Parent and the Agent shall treat (and the Lenders hereby authorize the
Borrower, Parent and the Agent to treat) this Agreement and any Term Loan as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”

2.03    Consolidations, Mergers and Sales of Assets. Section 5.09(a) of the
Credit Agreement shall be amended by amending and restating the proviso
contained therein in its entirety to read as follows:

“provided that (A) the Borrower may merge with another Person if the Borrower is
the entity surviving such merger and, after giving effect thereto, no Event of
Default or Default shall have occurred and be continuing, and (B) Parent may
merge with Enbridge Parent or a subsidiary thereof in connection with the
Proposed Merger.”

2.04    Change of Control. Section 6.01(g) shall be amended and restated in its
entirety to read as follows:

“(g)    (i) Parent ceasing to own, directly or indirectly, all of the issued and
outstanding Equity Securities of the Borrower; or (ii) Enbridge Parent ceasing
to own, directly or indirectly, a majority of the Voting Stock of Parent (or
other Equity Securities convertible into such Voting Stock); or”

Section 3.    Representations and Warranties. Parent and the Borrower represent
and warrant to the Lenders party hereto that (a) the representations and
warranties contained Section

 

2



--------------------------------------------------------------------------------

4.01 of the Amended Credit Agreement are correct in all material respects
(except for those representations and warranties qualified by “materiality,”
“Material Adverse Effect” or a like qualification, which shall be correct in all
respects) on the Amendment Effective Date (as defined below) (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date) and (b) no Default or Event of
Default has occurred and is continuing on the Amendment Effective Date or would
result from giving effect to this Amendment.

Section 4.    Conditions Precedent. This Amendment shall become effective as of
the first date (the “Amendment Effective Date”) on which the following
conditions precedent have been satisfied:

4.01    Counterparts. The Agent shall have received one or more counterparts of
this Amendment, executed and delivered by the Borrower, Parent and Lenders
constituting the Required Lenders.

4.02    Fees. The Agent shall have received all fees and other amounts due and
payable to it on or prior to the Amendment Effective Date, including
reimbursement or payment of all reasonable and invoiced out-of-pocket fees,
charges and expenses of a single counsel to the Agent in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and such other counsel retained with the Borrower’s prior written
consent (such consent not to be unreasonably withheld or delayed), required to
be reimbursed or paid by the Borrower under the Amended Credit Agreement.

Section 5.    References Generally. References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.

Section 6.    Miscellaneous. Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect, and each of Parent and the
Borrower (a) ratifies, confirms and reaffirms all provisions of the Credit
Agreement as amended by this Amendment, and (b) ratifies and confirms that all
obligations of each of Parent and the Borrower under the Notes and the Credit
Agreement as amended by this Amendment are not released, reduced, or otherwise
adversely affected by this Amendment. The execution and delivery of this
Amendment shall not constitute a novation of any indebtedness or other
obligations owing to any Lender or the Agent under the Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Amendment. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or other electronic means (.pdf or
.tif) shall be effective as delivery of a manually executed counterpart of this
Amendment. This Amendment shall be governed by, and construed in accordance
with, the law of the State of New York. Each of the parties hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction and venue
of the United States District Court for the Southern District of New York and of
any New York State court sitting in New York County, Borough of Manhattan, and
any appellate court

 

3



--------------------------------------------------------------------------------

from any such federal or state court, for purposes of all suits, actions or
legal proceedings arising out of or relating to this Amendment and the Amended
Credit Agreement or the transactions contemplated hereby or thereby. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. EACH OF
PARENT, THE BORROWER AND THE LENDERS PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT,
THE AMENDED CREDIT AGREEMENT OR THE NOTES OR THE ACTIONS OF THE AGENT OR ANY
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
This Amendment constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

[Remainder of page intentionally left blank; signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SPECTRA ENERGY CAPITAL, LLC, as Borrower By:  

    /s/ Laura J. Buss Sayavedra

Name:   Laura J. Buss Sayavedra Title:     Vice President and Treasurer SPECTRA
ENERGY CORP, as Parent By:  

    /s/ Laura J. Buss Sayavedra

Name:   Laura J. Buss Sayavedra Title:     Vice President and Treasurer

 

Signature Page to Amendment No. 1 to Credit Agreement

(Spectra Energy Capital, LLC)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

    /s/ Michael Clayborne

Name:   Michael Clayborne Title:     Director

 

Signature Page to Amendment No. 1 to Credit Agreement

(Spectra Energy Capital, LLC)



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

    /s/ Chulley Bogle

Name:   Chulley Bogle Title:     Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

(Spectra Energy Capital, LLC)



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, LTD, as a Lender By:  

/s/ Sherwin Brandford

Name: Sherwin Brandford Title: Director

 

Signature Page to Amendment No. 1 to Credit Agreement

(Spectra Energy Capital, LLC)



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

    /s/ James D. Weinstein

Name:   James D. Weinstein Title:     Managing Director

 

Signature Page to Amendment No. 1 to Credit Agreement

(Spectra Energy Capital, LLC)